Case 1:18-cv-05680-LDH-SJB Document 52 Filed 11/07/19 Page 1 of 22 PageID #: 432



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

         ------------------------------X           Docket#
         ELLIOT,                       :           18-cv-05680-LDH-SJB
                         Plaintiff,    :
                                       :
              - versus -               :           U.S. Courthouse
                                       :           Brooklyn, New York
                                       :
                                       :
         DONEGAN, et al.,              :           November 6, 2019
                         Defendants    :           4:36 PM
         ------------------------------X

                  TRANSCRIPT OF CIVIL CAUSE FOR PROCEEDINGS
                    BEFORE THE HONORABLE SANKET J. BULSARA
                        UNITED STATES MAGISTRATE JUDGE
         A    P    P    E     A    R    A     N    C    E    S:



         For the Plaintiff:                 Nicholas Evan Lewis, Esq.
                                            Nesenoff & Milternberg LLP
                                            363 Seventh Avenue
                                            5th Floor
                                            New York, NY 10001
         For the Defendant:                 Roberta Ann Kaplan, Esq.
                                            Martha Fitzgerald, Esq.
                                            Kaplan Hecker & Fink LLP
                                            350 Fifth Avenue
                                            Suite 7110
                                            New York, NY 10118




         Transcription Service:             Transcriptions Plus II, Inc.
                                            61 Beatrice Avenue
                                            West Islip, New York 11795
                                            laferrara44@gmail.com



         Proceedings recorded by electronic sound-recording,
         transcript produced by transcription service
Case 1:18-cv-05680-LDH-SJB Document 52 Filed 11/07/19 Page 2 of 22 PageID #: 433



                                                                                   2
                                     Proceedings

   1                THE COURT:     Okay.    We're here for a conference

   2   on 18-cv-5680.

   3                Can the parties state their names for the

   4   record, please?

   5                MR. LEWIS:     Yes, Nicholas Lewis for Stephen

   6   Elliot of Nesenoff & Milternberg, sir.

   7                THE COURT:     Good afternoon.

   8                MR. LEWIS:     Good afternoon, Judge.

   9                MS. KAPLAN:      Roberta Kaplan, your Honor, for

  10   the defendant.      I'm here from Kaplan Hecker and I am here

  11   with my colleague, Martha Fitzgerald.

  12                THE COURT:     Good afternoon.

  13                Okay, so I read the plaintiff's letter and I'm

  14   frankly a little confused why we're here now.               You know,

  15   it strikes me, we have a fully-briefed motion to dismiss,

  16   and you know, you've amended your complaint once, I

  17   believe, so what's the point of even raising this at this

  18   juncture?

  19                MR. LEWIS:     Well, may I --

  20                THE COURT:     You don't need to stand.

  21                MR. LEWIS:     Oh, thank you, your Honor.

  22                THE COURT:     I appreciate it.

  23                MR. LEWIS:     Well, the -- in going back and

  24   forth with Google, there were -- of course they had a

  25   number of objection up front with regard to service, the




                           Transcriptions Plus II, Inc.
Case 1:18-cv-05680-LDH-SJB Document 52 Filed 11/07/19 Page 3 of 22 PageID #: 434



                                                                                   3
                                     Proceedings

   1   Stored Communications Act, though we had agreed prior to

   2   getting into that litigation or argument, that they would

   3   at least check to see if they even were able to identify,

   4   and your Honor had granted, finding good cause for the

   5   limited purpose of identifying the Jane Does, and it was

   6   our position that since I am not quite sure when we would

   7   be arguing the motion to dismiss, that perhaps further

   8   efforts to identify the Jane Does beyond whether gaining

   9   additional information, so that I might identify them

  10   myself, or further gaining more information for the same

  11   purpose of resending a subpoena to Google with additional

  12   information, the point being that we believe there still

  13   remains the same good cause for early discovery, just to

  14   identify the Jane Does.

  15                THE COURT:     Well, when I issued the order,

  16   there certain was good cause and it was directed at

  17   Google, and but there have been some developments in the

  18   interim, the fully briefly of the motion to dismiss the

  19   amended complaint.

  20                But I guess the question is, okay, we're not

  21   here vis-a-vis Google anymore.           We're here -- you're

  22   seeking the -- if I read your letter correctly, the

  23   discovery from the defendants which is -- I'm not sure

  24   that, you know, I found that there was good cause for.

  25   The question was about a third-party subpoena, and so --




                           Transcriptions Plus II, Inc.
Case 1:18-cv-05680-LDH-SJB Document 52 Filed 11/07/19 Page 4 of 22 PageID #: 435



                                                                                   4
                                     Proceedings

   1   and I'm not sure you exactly answered my question because

   2   I think -- let me play it out a few steps, okay?

   3                If Judge DeArcy Hall grants the defendants'

   4   motion to dismiss after having filed a single amended

   5   complaint, it may be that the dismiss is with prejudice,

   6   and that's potentially dispositive of all claims as

   7   against the named defendant, and against any potential

   8   Jane Does or not, but it certainly means that the case in

   9   its current posture goes away, and this defendant is no

  10   longer in the case.

  11                So facing that fully dispositive -- now I

  12   recognize that in the context of an adversarial

  13   litigation, you can seek from a third-party discovery as

  14   a means of perhaps initiating other litigation, or doing

  15   what you may with or assisting in this existing

  16   litigation, but I don't hear you say okay, by the way, it

  17   helps me change what is presented to Judge DeArcy Hall in

  18   terms of the motion to dismiss.           It's just -- am I right

  19   about that?

  20                In other words, the arguments are it's whether

  21   it's defamatory or not, and you finding out the names of

  22   people who entered information isn't going to change

  23   that.

  24                MR. LEWIS:     Well, other than the people who

  25   entered information would be the defendants, and the




                           Transcriptions Plus II, Inc.
Case 1:18-cv-05680-LDH-SJB Document 52 Filed 11/07/19 Page 5 of 22 PageID #: 436



                                                                                   5
                                     Proceedings

   1   complainant.

   2                THE COURT:     To be sure, you would get to add

   3   other people on the other side of the V potentially but

   4   it doesn't change whether or not you stated a cause of

   5   action, and therefore it doesn't change anything that

   6   Judge DeArcy Hall would have to consider or do with

   7   respect to a fully briefed pending motion.

   8                MR. LEWIS:     Well, your Honor, if we are able to

   9   identify the defendants, that's -- it would not be a

  10   dispositive motion for those defendants.              It would only

  11   be for defendant Donegan.

  12                THE COURT:     Well, okay, so then I'll pay it out

  13   one step -- this step further.           You name another -- a

  14   bunch of people on the other side of the V, and if it's

  15   dispositive as to defendant Donegan, then it's either law

  16   of the case or the same reasoning as equally applied to

  17   dismiss those defendants because it goes to the cause of

  18   action, am I right?

  19                MR. LEWIS:     No, your Honor, because defendant

  20   Donegan is -- if defendant -- if someone else had

  21   physically put the -- input the defamatory language, that

  22   would not be -- they would not have the -- they would not

  23   be making the same arguments as Ms. Donegan would.

  24                Ms. Donegan, we're not certain, and Ms. Donegan

  25   has affirmatively stated she hasn't been the one to input




                           Transcriptions Plus II, Inc.
Case 1:18-cv-05680-LDH-SJB Document 52 Filed 11/07/19 Page 6 of 22 PageID #: 437



                                                                                   6
                                     Proceedings

   1   the actual defamatory accusations.            The Jane Does -- the

   2   purpose of identify Jane Does would be the -- it would

   3   identify the person who actually put the specific

   4   defamatory language in.

   5                THE COURT:     Well, I am not sure that -- maybe

   6   you're right, maybe you're not, but you don't seem to be

   7   saying it in any event, that it changes the current

   8   motion against the defendant who we do know.               Right?

   9                There are some motions for discovery that could

  10   potentially change whether or not a cause of action has

  11   been stated or not, because you could amend your

  12   complaint as against the -- or you get information that

  13   says hey, perhaps, Judge, you should not decide on the

  14   pleadings, you should decide on extra pleading evidence,

  15   and this is more appropriate for summary judgment.

  16                There are such motions where discovery can aid

  17   you and the Court's disposition of the motion dismissed.

  18   You have not -- none of this assists; isn't that right?

  19                MR. LEWIS:     Well, unless of course it

  20   identifies Ms. Donegan as the person who input the

  21   information against -- if Ms. Donegan did, in fact, type

  22   the defamatory accusation against my client, then it

  23   certainly would change.

  24                THE COURT:     Is that actually what you're

  25   subpoena seeks?




                           Transcriptions Plus II, Inc.
Case 1:18-cv-05680-LDH-SJB Document 52 Filed 11/07/19 Page 7 of 22 PageID #: 438



                                                                                   7
                                     Proceedings

   1                MR. LEWIS:     Well, the subpoena seeks the

   2   identify information for whomever put -- entered

   3   information into Mr. Elliot's cells; so, yes.

   4                THE COURT:     Do the defendants agree with that?

   5   Is that even right?

   6                MS. KAPLAN:      My understanding -- your Honor,

   7   Roberta Kaplan -- my understanding was that as Mr. Lewis

   8   said was that the purpose of the subpoena on Google was

   9   to try to identify the other Jane Does or John Does --

  10                THE COURT:     For the purposes of adding them to

  11   the case.

  12                MS. KAPLAN:      Correct.    And I think the

  13   understanding now is that Google does not have that

  14   information.      Quite frankly, your Honor, as I've told Mr.

  15   Lewis, Ms. Donegan doesn't either.            And I mean, I could

  16   stop there or I could --

  17                THE COURT:     Yeah, well I guess -- you presented

  18   the motion, and subpoena for the purpose of getting

  19   information to add other defendants, right --

  20                MR. LEWIS:     Well, to identify --

  21                THE COURT:     -- not to -- and it's only because

  22   I'm now pressing you to see if the timing and the

  23   procedural posture is, right, is correct, and i.e., if it

  24   changes your current motion to dismiss, you are now

  25   saying for the first time, that it might change how you




                           Transcriptions Plus II, Inc.
Case 1:18-cv-05680-LDH-SJB Document 52 Filed 11/07/19 Page 8 of 22 PageID #: 439



                                                                                   8
                                     Proceedings

   1   present your motion to dismiss.

   2                MR. LEWIS:     Well, I don't know who put the --

   3   the defendants were -- are technic -- are in the

   4   complaint as Jane Does.         It was to identify and unmask

   5   those defendants.       It was not to add them.

   6                THE COURT:     Fine.    Whether to unmask them or to

   7   add them as defendants, but it doesn't help you in the

   8   primary claim but that wasn't the purpose of the

   9   subpoena, that's not what you wrote in your letter.

  10                MR. LEWIS:     To unmask the -- I'm --

  11   respectfully, your Honor, I believe I did the -- the

  12   purpose of unmasking the Jane Does who actually wrote the

  13   defamatory language was specifically the purpose for my

  14   letter.

  15                THE COURT:     But if you got information that it

  16   was, for example, not Ms. Donegan who inputted any of the

  17   information in the spreadsheet, you're not going to

  18   suddenly drop the claim against her, are you?

  19                MR. LEWIS:     No.

  20                THE COURT:     Okay.    You know --

  21                MS. KAPLAN:      I was hoping for a different

  22   answer, your Honor.

  23                MR. LEWIS:     Well, I --

  24                THE COURT:     But you know, it doesn't strike me

  25   -- well, a couple of things.          I don't think at this




                           Transcriptions Plus II, Inc.
Case 1:18-cv-05680-LDH-SJB Document 52 Filed 11/07/19 Page 9 of 22 PageID #: 440



                                                                                   9
                                     Proceedings

   1   juncture, in light of a pending dispositive motion which

   2   disposes of the entirety of the case, there is good cause

   3   to seek discovery from this defendant.             Certainly your --

   4   none of the cases you cite speak to that eventuality but

   5   I guess I have -- but putting that to one side, you

   6   accepted a proffer from Google that it doesn't have the

   7   information in its possession.

   8                MR. LEWIS:     It was that it was unable to

   9   locate, given the information that I provided, which was

  10   limited.

  11                THE COURT:     Fair enough but you accepted that

  12   proffer that you didn't test with a motion to enforce the

  13   subpoena, correct?

  14                MR. LEWIS:     That's correct.

  15                THE COURT:     Okay.    Ms. Donegan says she doesn't

  16   have the spreadsheet anymore either, so why is that

  17   proffer not sufficient?         Why are we here?

  18                MR. LEWIS:     Well, that's actually a good,

  19   Judge.    The other -- if Ms. Donegan did, in fact, delete

  20   her Google account, I do believe that would be

  21   information that would be -- make a difference in the

  22   dispositive motion, as well.          I should've mentioned that

  23   before, your Honor.        But --

  24                THE COURT:     Well, I am not sure that that --

  25   and why is that?




                           Transcriptions Plus II, Inc.
Case 1:18-cv-05680-LDH-SJB Document 52 Filed 11/07/19 Page 10 of 22 PageID #: 441



                                                                                10
                                      Proceedings

    1                MR. LEWIS:     Well, I believe it would show a

    2   mind set of guilt.

    3                THE COURT:     I'm not sure that's actually one of

    4   the elements of a defamation claim, but --

    5                MR. LEWIS:     Well, I think it goes towards

    6   actual malice.

    7                THE COURT:     But I guess going back to the

    8   question I asked, right, is we're here to see whether or

    9   not we will grant your permission to serve discovery on

   10   the defendants, and overcome a discovery stay.

   11                You've served a subpoena on Google.            The normal

   12   practice would be to attempt to enforce the subpoena, and

   13   to test their responsive statements.            You would either do

   14   that by, you know, getting them to serve a declaration

   15   upon you that says they have no information or otherwise,

   16   okay, but -- and I basically was like you need to go

   17   exhaust whatever that is before we start discovery here.

   18                MR. LEWIS:     Okay.

   19                THE COURT:     Instead of doing that, you said

   20   okay, now I want it from the defendant who says I also

   21   don't have the information, so I suspect if you served a

   22   discovery request, you're not -- you're going to get the

   23   same thing Google told you, which is -- and so, it's not

   24   exactly clear what we're doing at this posture, or what

   25   we're seeking.




                           Transcriptions Plus II, Inc.
Case 1:18-cv-05680-LDH-SJB Document 52 Filed 11/07/19 Page 11 of 22 PageID #: 442



                                                                                11
                                      Proceedings

    1                MR. LEWIS:     The -- in Google's response, they

    2   state that it would be more easily recovered by

    3   defendants in the case.

    4                Now Ms. Donegan, if she hasn't deleted her

    5   Google account, there -- I did send to opposing counsel

    6   the manner in which a Google user can retain their data,

    7   which includes their mail, their Google Drive, which

    8   would have Google Sheets.

    9                These are all steps that can be taken to

   10   recover data.      I don't know, obviously what Ms. Donegan

   11   -- what her status is with her account, or her

   12   familiarity with Google process, I certainly did not

   13   before.

   14                THE COURT:     But fair enough, but I said it was

   15   okay to serve discovery on Google.           We set forth a

   16   multi-step procedure to protect the identities of

   17   individuals, to give them an opportunity to quash, to see

   18   if they were actually, you know, and you basically took a

   19   letter from Google, and you kind of went home, and you

   20   didn't exhaust all of the ability to, you know, take

   21   advantage of the third-party discovery you were able to

   22   get, and now you're seeking the discovery from the party

   23   defendant, and I think you're in a much more difficult

   24   place because I've imposed a stay.           I found the stay is

   25   appropriate, and we have a fully briefed dispositive




                           Transcriptions Plus II, Inc.
Case 1:18-cv-05680-LDH-SJB Document 52 Filed 11/07/19 Page 12 of 22 PageID #: 443



                                                                                12
                                      Proceedings

    1   motion, and nothing you said seems to overcome that.

    2   Plus, I am not persuaded in the least, I guess at this

    3   point, that if this defendant indicates she doesn't have

    4   the spreadsheet in the typical course of civil discovery,

    5   okay, you don't make someone go say to backup tapes, or

    6   archived materials, or you know, send your hard drive for

    7   recovery of deleted stuff, okay?           So you know --

    8                MR. LEWIS:     Yes, sir.

    9                THE COURT:     -- you're in a -- you know, that's

   10   a whole burden beyond that.

   11                MR. LEWIS:     Well, and your Honor if I -- as far

   12   as I understood the stay was tied to the Google subpoena.

   13   I don't know if --

   14                THE COURT:     Meaning what?

   15                MR. LEWIS:     Meaning -- well, sort of -- if the

   16   stay is -- absent the stay, if there was no stay, and we

   17   could engage in discovery, that would've been the other

   18   option, I suppose.

   19                THE COURT:     Well, whether that's true or not,

   20   and I haven't looked back at the stay --

   21                MR. LEWIS:     I have --

   22                THE COURT:     -- I'm not going to permit

   23   discovery at this point, in light of the fact that

   24   there's a pending dispositive motion with -- and you've

   25   already filed an amended complaint.




                           Transcriptions Plus II, Inc.
Case 1:18-cv-05680-LDH-SJB Document 52 Filed 11/07/19 Page 13 of 22 PageID #: 444



                                                                                13
                                      Proceedings

    1                MR. LEWIS:     Okay.

    2                THE COURT:     I recognize that was after a

    3   dialogue with Judge DeArcy Hall, and the pre-motion

    4   conference but still, it means that the chance for --

    5   with prejudice dismissal, should again, the motion be

    6   granted, but also the --

    7                MR. LEWIS:     Understood.

    8                THE COURT:     Look, to overcome the stay, even if

    9   that had not been applied, you would have to show other

   10   things which you haven't attempted to show, right, that

   11   you know, information would get stale.             There's some

   12   timeliness that your client needs that waiting would

   13   otherwise preclude, and I'm not sure any of that is true

   14   here, right, because the evidence is in whatever state it

   15   is, or it's not.      And I haven't heard anything to suggest

   16   that, you know, earlier discovery is somehow if we -- if

   17   we started -- or put it differently, if we started

   18   discovery after the motion to dismiss were -- if it were

   19   to be denied, why that's problematic in the least for

   20   your client.

   21                MR. LEWIS:     I understand, your Honor.         I can

   22   make a separate application in writing, and there's --

   23                THE COURT:     Well, I --

   24                MR. LEWIS:     Because I was referring to the good

   25   cause -- I guess my mistake was the finding good cause




                           Transcriptions Plus II, Inc.
Case 1:18-cv-05680-LDH-SJB Document 52 Filed 11/07/19 Page 14 of 22 PageID #: 445



                                                                                14
                                      Proceedings

    1   for early discovery to identify the Jane Does, it was not

    2   specifically, and only -- it was not specifically, and

    3   only for the Google third-party subpoena.

    4                THE COURT:     Well, look, we're here.

    5                MR. LEWIS:     Yes.

    6                THE COURT:     You know, we have to reschedule the

    7   conference, understandably, but we're here now.               I'm not

    8   sure written submissions help.          I'm happy to hear from

    9   you but the point is, you know, if that really was your

   10   understanding which, you know, I haven't looked at the

   11   stay application, it was many moons ago, but you know you

   12   haven't served any discovery in the interim period on the

   13   defendant, as far as I'm aware, and so why -- you know,

   14   that suggests either you didn't believe that the stay was

   15   as you say it was or that the discovery isn't as

   16   necessary on an expedited time basis, as you may now

   17   think.

   18                In other words, you know, the only reason

   19   you're here before me now is because you didn't get from

   20   Google, not because we haven't had party discovery, not

   21   because you wanted to do party discovery --

   22                MR. LEWIS:     Well, they all are.

   23                THE COURT:     You haven't served arty discovery.

   24                MR. LEWIS:     Well, we've done just initial

   25   disclosures, that was the --




                           Transcriptions Plus II, Inc.
Case 1:18-cv-05680-LDH-SJB Document 52 Filed 11/07/19 Page 15 of 22 PageID #: 446



                                                                                15
                                      Proceedings

    1                THE COURT:     I understand but that's because I

    2   think I directed the parties that they had to do initial

    3   disclosures, I believe, but I'm happy to hear from you.

    4                MR. LEWIS:     Sure.

    5                THE COURT:     I mean, whatever good cause you

    6   think I'm --

    7                MR. LEWIS:     Well --

    8                THE COURT:     You know, this is why we're having

    9   a hearing.

   10                MR. LEWIS:     Yes, your Honor.       I believe the --

   11   identifying the Jane Does, I do believe it would make a

   12   difference, if there are -- is a way to obtain

   13   identifying information from the Jane Does from Ms.

   14   Donegan in any fashion, then having it done now would

   15   certainly affect plaintiff's ability to prosecute this

   16   matter because the claims against a Jane Doe defendant

   17   who would be identified would be certainly far more

   18   pointed, and a straightforward case, in that there's a --

   19   the person who specifically wrote the false accusation

   20   would have to answer for it, and there'd be -- it would

   21   be a far easier claim because we're of the position it

   22   was a falsity, and the person, whoever input it, would

   23   not be able to establish it -- would not be able to

   24   establish the truth.

   25                So it's -- that case is a far -- it would not




                           Transcriptions Plus II, Inc.
Case 1:18-cv-05680-LDH-SJB Document 52 Filed 11/07/19 Page 16 of 22 PageID #: 447



                                                                                16
                                      Proceedings

    1   be affected, would be our position, by Judge DeArcy

    2   Hall's ruling.      However, if Judge DeArcy Hall does, in

    3   fact, grant Ms. Donegan's motion, and we're unable to get

    4   information from defendant Donegan in the course of

    5   discovery, then our ability to identify the Jane Does

    6   will be essentially nothing at this point, because that's

    7   the only connection we'd have to get either the

    8   information about the Jane Does or information that would

    9   lead to -- would be -- make it easier for Google to

   10   identify the Jane Does.

   11                And I understand, I can certainly press the

   12   Google subpoena.       This seemed to me to be the more

   13   efficient, less litigious route to go.

   14                THE COURT:     Well, look, theoretically could be

   15   but the defendant says I don't have the spreadsheet or

   16   the account anymore.

   17                MS. KAPLAN:     Just to correct, your Honor, she

   18   doesn't have the spreadsheet.          She didn't delete her

   19   Google account.

   20                THE COURT:     Okay.

   21                MS. KAPLAN:     But she did delete the

   22   spreadsheet.

   23                THE COURT:     And the --

   24                MR. LEWIS:     That was my misunderstanding.

   25                THE COURT:     But --




                           Transcriptions Plus II, Inc.
Case 1:18-cv-05680-LDH-SJB Document 52 Filed 11/07/19 Page 17 of 22 PageID #: 448



                                                                                17
                                      Proceedings

    1                MR. LEWIS:     Well, then that, she does have the

    2   account then.

    3                THE COURT:     But in any event, even every -- if

    4   everything you were to say were accepted as true for the

    5   purposes of discussion or argument, those don't go to the

    6   stay factors.      They don't -- particularly when there's

    7   been a long elapsing of time, and the fact that you have

    8   the ability to exhaust vis-a-vis Google.

    9                Now if your point is the reason I need

   10   discovery is because if Judge DeArcy Hall grants my

   11   motion -- grants the defendant's motion with prejudice,

   12   then I don't ever get to know who the Jane Does are,

   13   okay?   I'm not sure that there's any entitlement to that

   14   information in that posture because the original claim

   15   would have been one, deemed as a matter of law at the

   16   pleadings, not to be an appropriate claim.

   17                If the claim proceeds, right, then you are

   18   entitled to get discovery because it potentially bears on

   19   that initial claim, okay?         But in the absence of a viable

   20   initial claim, there's not a general freestanding right

   21   to, you know, material that could be the basis of a claim

   22   through court process, at least, and that's the reason

   23   that argument doesn't change my mind.

   24                I recognize that may be the result but without

   25   a viable claim, where the posture is the claim that you




                           Transcriptions Plus II, Inc.
Case 1:18-cv-05680-LDH-SJB Document 52 Filed 11/07/19 Page 18 of 22 PageID #: 449



                                                                                18
                                      Proceedings

    1   have brought is dismissed as a matter of law, your access

    2   to third-party discovery is appropriately closed.

    3                You know, Ms. Kaplan, anything else you want --

    4   anything you want to say at this point?

    5                MS. KAPLAN:     Just very briefly, your Honor, I

    6   -- unfortunately, Judge DeArcy Hall wasn't here to hear

    7   what was just said, but I think in a lot of ways what Mr.

    8   Lewis just said only validated the arguments that we make

    9   in our motion to dismiss.

   10                Plaintiff does not believe really that our

   11   client wrote the statements about him on the spreadsheet.

   12   He only alleged that on information and belief, you can

   13   hear what he is saying right now, he's looking for the

   14   right person to sue.        The Federal Rules of Civil

   15   Procedure do not allow you to do that.

   16                If she was either one of the other two theories

   17   that they have, either a scribe who took down information

   18   about Mr. Lewis' client from someone else, or someone who

   19   just, which it happens to be the truth, just created the

   20   spreadsheet, she's absolutely protected under the CDA,

   21   and under either of those theories, there's no malice

   22   that could possibly be alleged against her.

   23                To drag Ms. Donegan into these proceedings

   24   through discovery, and all the attended burdens and costs

   25   that our firm has gone through here, just to try to




                           Transcriptions Plus II, Inc.
Case 1:18-cv-05680-LDH-SJB Document 52 Filed 11/07/19 Page 19 of 22 PageID #: 450



                                                                                 19
                                      Proceedings

    1   figure out who these women were, or men, whoever it was,

    2   who wrote about plaintiff, is really not fair.               I urge --

    3   I heard -- if she's reading this someday, I urge Judge

    4   DeArcy Hall to grant the motion, and I think that should

    5   be the end of this.

    6                THE COURT:     Okay.

    7                MR. LEWIS:     Just to be clear, your Honor, I do

    8   not know.    Ms. Donegan, through counsel, has stated she's

    9   not the person who wrote it.          I don't know.      That's the -

   10   - one of the purposes for both the Google subpoena, and

   11   for --

   12                THE COURT:     Well, I think the point may be

   13   this, and this is why the argument you made about third-

   14   parties doesn't, you know, allow for discovery of this

   15   case.

   16                A party may understandably want information

   17   about a lot of things to see if the person does or does

   18   not have a lawsuit.       That often requires investigative

   19   work outside of the context of the litigation, and the

   20   rules do not -- you know, yes, if you -- if the claims

   21   against ms. Donegan are dismissed with prejudice, you're

   22   checkmated out of discovery from her or third parties

   23   about who these other people may be but that's

   24   appropriately so.

   25                So at this point, I am not going to permit the




                           Transcriptions Plus II, Inc.
Case 1:18-cv-05680-LDH-SJB Document 52 Filed 11/07/19 Page 20 of 22 PageID #: 451



                                                                                20
                                      Proceedings

    1   motion or serving of party discovery.            And I know I

    2   raised this because I raise it every time, at the last

    3   conference, I assume there's no interest while a motion

    4   is pending, to discuss a resolution short of litigation?

    5                MS. KAPLAN:     From our end, I think that's true,

    6   your Honor.

    7                MR. LEWIS:     That's right.

    8                THE COURT:     Okay.    Because I -- you know, I say

    9   to both sides, as I say in every case, the best case in

   10   the world has an 80 percent chance of winning, but I am

   11   sure if the case continues, I will see you all again, but

   12   if it does not, I think the only posture to get the

   13   discovery is the Google method, and if they've told you

   14   they don't have anything, I think that's your answer.

   15                I am also persuaded by the fact that I'm not

   16   sure the discovery you seek from the defendant here will

   17   turn up anything at all, so --

   18                MR. LEWIS:     Well, just to be clear, your Honor,

   19   it is, in fact, as I emailed to opposing counsel, if the

   20   Google account was not deleted, then the data created

   21   including the spreadsheets, emails, that were sent, can

   22   be located through --

   23                THE COURT:     But then we return to my other

   24   point, which is in the typical course of civil discovery,

   25   even electronic discovery, absent additional cause, okay,




                           Transcriptions Plus II, Inc.
Case 1:18-cv-05680-LDH-SJB Document 52 Filed 11/07/19 Page 21 of 22 PageID #: 452



                                                                                21
                                      Proceedings

    1   and if someone deletes something say in the ordinary

    2   course, we don't go make them restore backup tapes, and

    3   go contact third parties for restoration of information,

    4   unless there's some reason to do that, and even if there

    5   is, there's cost shifting and other things they're

    6   talking about, but at this stage, I'm not going to

    7   contemplate that.

    8                Is there anything else?

    9                MS. KAPLAN:     Not from our side, your Honor.

   10                MR. LEWIS:     No, not at this time, your Honor.

   11                THE COURT:     All right.     Have a nice day

   12   everyone.

   13                MS. KAPLAN:     Thank you, your Honor.

   14                      (Matter concluded)

   15                             -o0o-

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




                           Transcriptions Plus II, Inc.
Case 1:18-cv-05680-LDH-SJB Document 52 Filed 11/07/19 Page 22 of 22 PageID #: 453



                                                                                22
                    C    E    R    T    I   F    I    C    A    T    E



                     I, LINDA FERRARA, hereby certify that the

        foregoing transcript of the said proceedings is a true

        and accurate transcript from the electronic sound-

        recording of the proceedings reduced to typewriting in

        the above-entitled matter.



                     I FURTHER CERTIFY that I am not a relative or

        employee or attorney or counsel of any of the parties,

        nor a relative or employee of such attorney or counsel,

        or financially interested directly or indirectly in this

        action.



                     IN WITNESS WHEREOF, I hereunto set my hand this

        7th day of November, 2019.




                                        AAERT CET 656

                                        Transcriptions Plus II, Inc.




                             Transcriptions Plus II, Inc.
